01ÿ33ÿÿÿ45678ÿ9                                   ÿCase
                                                   ÿÿÿÿÿÿÿÿÿ1:19-cv-01424-TJM-CFH
                                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 
                                                                                             Document 1-2 Filed 11/18/19                                                                                                                                                  Page 1 of 1

''(6'7ÿ0$166ÿ3$ÿ3ÿ+%ÿÿ,#ÿ7!ÿ""!ÿ#7()6ÿ6!ÿ6ÿÿ6%6ÿ!7ÿ"(#ÿ$$!ÿ8!ÿÿ3
                                                                                                    6ÿ#%ÿ%&"
                                                                                                               
                                                                                                               &.!ÿ"'#'ÿ7#6!"$ÿ#+6,$ÿ!ÿ66ÿ06(#$ÿ#6"!ÿ0
                                                                                                                                                                      6ÿ#6%6'6"#6ÿ6#ÿ%ÿÿ!(6'ÿ'1#
                                                                                                                                                                                                         6&6
                                                                                                                                                                                                           
                                                                                                                                                                                                           !6#ÿ!1ÿ!!"6!6ÿ%ÿ##ÿ)1ÿ6"'#!$6ÿ&+
                                                                                                                                                                                                             $                                 667ÿ6ÿ2%3ÿ.'ÿ6ÿ"$6*#()6ÿ$ÿÿ%!ÿ!66ÿ'ÿ("'66ÿ%ÿÿ"!ÿ66ÿ0
                                                                                                                                                                                                                                                                                                                         *(636$ÿÿ+%ÿ,0
                                                                                                                                                                                                                                                                                                                                          ÿ"(-.
                                                                                                                                                                                                                                                                                                                                              ÿ%ÿ6/ÿ!6'6!ÿ"
                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                               ÿ
                                                                                                     6!ÿ66!8ÿÿÿ4566ÿ895:;<=:8>95ÿ>9ÿ96?:ÿ@AB6ÿ>Cÿ:D85ÿC>;EFG
HIJKLMNOO                                                                                                                                                                               PONPMN
º»¼½¾º¿ÿÁÂÃ¼½                                                                                                                                                                             ÄÅÆÿÇºÈÉÊËÿ»Ã¼Ì
                                                                                                                                                                                          ¿¾ÍÅ¾Ç»ºÿÃÈÎÏÁ
      IQKÿÿÿ0(#!,ÿ%ÿ56$6#6ÿ%ÿR!ÿS!6$ÿT"#!%% ÄÐÑÑÒÓÔÓÕËÿÄ¾ÿ                                                                                                                         0(#!,ÿ%ÿ56$6#6ÿ%ÿR!ÿS!6$ÿU6%6#$"#! ¾ÒÖ×ØÙËÿÃÂ
                                                         46?=6@:ÿ89ÿ<F5Fÿ@VA89:8CCÿ=A565G                                                                                                                                    489ÿ<F5Fÿ@VA89:8CCÿ=A565ÿ>9VWG
                                                                                                                                                                                            XYZ[ _Zÿ     \XÿS]XUÿ     0YXUZ^X]\     YXÿ0]1Z1.ÿ11Zÿ_ZÿSY0]\YXÿYRÿ
                                                                                                                                                                                                                  5]0ÿYRÿS]XUÿ\X`YS`ZU8
                                                                                                                                                                                               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÃÐÚIa
    ÛKÜÿÿÒÿ×]!
             Ôÿ!ÝÌ#ÿºÜ
                      6,Ô
                        ÿ4Cb
                          ÓØcdÿ
                             ÖÓ9eÞßdfËÿgÇ×
                                        ÿAhhÞ
                                            cÑ
                                             fiØ
                                               igÓ
                                                 ÿeÞ
                                                   jÿhàÿ
                                                       ÿ:ºÜ
                                                         fkflÔ
                                                             mnÓjØ
                                                                 fÿÖ
                                                                   9o
                                                                    Ódp
                                                                     ÞßfÿÊ¼
                                                                         cG                                                                                                               ÎÞÿ]!
                                                                                                                                                                                             Ð×Ø!ÿïÛ
                                                                                                                                                                                                    #6,Ðâ    ÿÓ
                                                                                                                                                                                                              48qÒ
                                                                                                                                                                                                                 ÿÓ
                                                                                                                                                                                                                  rj
                                                                                                                                                                                                                   ÙËnÿsj
                                                                                                                                                                                                                       Î×GÞÚÒ×Ùÿ¿×ðÜØÿÁÁÊ
áÿÍâ×âÓÿÍâÞÓÓâËÿãâÛÿäÒÌËÿÎÜÔâÜØËÿÄ¾ÿåæáåç                                                                                                                                                 ÈØÓÿäÐØ×ØÚÐ×Òÿ¼ÓØâÓÞËÿÍñÐâÓÿáêåá
èéáêëÿìçåíêîêå                                                                                                                                                                            ÎÜÔâÜØËÿÄ¾ÿåæááá
HÿÿtMÿOÿuvPNÿ4@kewfÿejÿx?yÿbjÿ>jfÿzn{ÿ>jk|G                                                                                                           Hÿÿ4}NLÿOÿLNLMÿLMÿ4@kewfÿejÿx?yÿbjÿ>jfÿzn{ÿqncÿ@kebj~bqq
                                                                                                                                                                             Cncÿbfcib~|ÿ=eifiÿ>jk|G ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿejhÿ>jfÿzn{ÿqncÿfqfjhej~Gÿ
 ÿÿ1818ÿ76#&6#!                                                  ÿR6$6"ÿ(6!#      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿLO ÿÿÿPO             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿLO ÿÿÿPO
      T"#!%%                                                           4<F5FÿBnfcjdfj~ÿ9n~ÿeÿ@ec~|G
                                                                                             0!6#ÿ%ÿÿ1!"!6                                  ÿ \#'"!6$ÿncÿT#'"ÿT"6  3  3
                                                                                                                                                                  ÿÿÿÿ%ÿ(#6 ÿ\#ÿÿ1!"!6
 ÿÿ1818ÿ76#&6#!              3 ÿU76!,                                               0!6#ÿ%ÿ]#!6ÿ1!"!6    ÿ \#'"!6$ÿejhÿT#'"ÿT"6    
         U6%6#$"#!                           48jhbwe~fÿ=b~bfjimblÿnqÿ@ec~bfiÿbjÿ8~fdÿ888G                                                                            %ÿ(#6 ÿ\#ÿ]#!6ÿ1!"!6
                                                                                             0!6#ÿÿ1(+6!ÿ%ÿ"                                ÿ R6)#ÿX"!#                                                         
                                                                                             ÿÿÿÿR6)#ÿ0(#!,
HÿÿNMvÿ
         NM
                    Oÿvÿ4@kewfÿejÿx?yÿbjÿ>jfÿzn{ÿ    >jk|G
                                                                                                 OOvLNM
                                                                                                                                                         03ÿ66ÿ%[ÿX"!(6ÿ%ÿ1(!ÿ0$6ÿU6'!#8
                                                                                                                                                            tMNvL                                     ÿMv
 9ÿ\#("#6                   ÿÿÿÿÿLNMÿNuv ÿÿÿÿÿÿLNMÿNuv  ÿU()ÿ56"!6$ÿ16(6  3ÿ]''6"ÿÿ110ÿ  2ÿR"6ÿ0"& ÿ]!
 9ÿ^"#6                    9ÿ]'"#6                        ÿT6#"ÿ\#(,ÿÿ               ÿÿ%ÿT'6!,ÿÿ110ÿ  3ÿ!$"-"                                                   2ÿ(ÿ"&ÿ4ÿ110ÿ
 9ÿ^6ÿ]!                ÿ]'"#6ÿT$(!                      ÿÿT$(!ÿS"+!,  9ÿY!6                                                   ÿÿÿ110ÿ2                                       ÿÿ24"
 39ÿX6)!"+6ÿ\#!(&6#!               ÿÿS"+!,                2ÿ_6"!ÿ0"6                                                                                                               399ÿ1!"!6ÿ56"''!#&6#!
 9ÿ5676,ÿ%ÿY76'",&6#! 9ÿ] "(!.ÿS+6ÿ                        ÿT"&"6(!"                                                             LLÿ  39ÿ]#!!(!
     ÿÿZ#%6&6#!ÿ%ÿ0($)&6#! ÿÿ1"#$6                                ÿT6#"ÿ\#(,                                                           9ÿ0',)!                                 39ÿ"#3ÿ"#$ÿ"#3#)
 ÿ^6$"6ÿ]!               9ÿR6$6"ÿZ&',6                    ÿT$(!ÿS"+!,                                                        9ÿT"!6#!                                    39ÿ0&&66
 ÿ5676,ÿ%ÿU6%"(!6$              ÿÿS"+!,                ÿ] +6!ÿT6#"                                                             ÿT"!6#!ÿÿ]++67"!6$  39ÿU6'!"!#
     ÿ1!($6#!ÿS"#             39ÿ^"#6                               ÿÿ\#(,ÿT$(!                                                           ÿÿÿÿÿÿÿX6-ÿU()ÿ]''"!#  329ÿ5"36!66ÿ\#%(6#6$ÿ"#$
     ÿ4Z/($6ÿ̀6!6"#         3ÿ^"#6ÿT$(!                       ÿÿS"+!,                                                               39ÿ"$6&"3                                           ÿ0('!ÿY)"#"!#
 ÿ5676,ÿ%ÿY76'",&6#!            ÿÿS"+!,                ÿÿLNMÿLL                            Mt                             Mÿv                               39ÿ0#(&6ÿ06$!
     ÿ%ÿ̀6!6"#ÿ6#6%!      9ÿ^!ÿ̀66                  29ÿY!6ÿR"($           29ÿR"ÿS"+ÿ1!"#$"$  ÿ_\]ÿ4%%                                                                        ÿÿ4ÿ110ÿÿÿ
 9ÿ1!3$6ÿ1(!         ÿ^!ÿ̀66                  2ÿ(!ÿ#ÿS6#$#)                 ÿÿ]!                                      ÿ"3ÿS(#)ÿ4                            3ÿ66'#6ÿ0#(&6ÿ
 9ÿY!6ÿ0#!"!                      ÿT$(!ÿS"+!,  9ÿY!6ÿT6#"  29ÿS"+^"#")6&6#!  ÿU\0U\ÿ4394)                                                                                  ÿÿT!6!#ÿ]!
 ÿ0#!"!ÿT$(!ÿS"+!, 9ÿY!6ÿT6#"                        ÿT'6!,ÿU"&")6               ÿÿ56"!#                                 3ÿ11\Uÿ!6ÿ`\                            39ÿ0"+61"!ÿ`
 ÿR"#6                            ÿ\#(,                    ÿT'6!,ÿU"&")6  239ÿ5"-",ÿS"+ÿ]!  ÿ51\ÿ4394)                                                                  9ÿ16(!6 0&&$!6
                               ÿT6#"ÿ\#(,ÿ                     ÿT$(!ÿS"+!, 2ÿR"&,ÿ"#$ÿ^6$"                                                                                          ÿÿZ/"#)6
                                        ÿ^6$"ÿ^"'"!6                                            ÿÿS6"76ÿ]!                                                                               9ÿY!6ÿ1!"!(!,ÿ]!#
     ÿMÿLL                 ÿÿÿÿ               ÿÿLNÿLN  29ÿY!6ÿS"+ÿS!)"!#                                   OPMÿMÿv   ÿ])(!("ÿ]!
 9ÿS"#$ÿ0#$6&#"!#         339ÿY!6ÿ07ÿ5)!                 JQJÿ          2 ÿZ&',66ÿ56!6&6#!  29ÿ"/6ÿ41818ÿT"#!%%  ÿZ#7#&6#!"ÿ^"!!6
 9ÿR6(6               33ÿ̀!#)                          3ÿ]6#ÿU6!"#66                  ÿ\#&6ÿ16(!,ÿ]!                              ÿÿÿU6%6#$"#!                          ÿR66$&ÿ%ÿ\#%&"!#
 9ÿ56#!ÿS6"6ÿÿZ6!&6#! 33ÿZ&',&6#!                        9ÿ^!#ÿ!ÿ̀""!6                                                            2ÿ\51$ÿT"!,                                      ÿÿ]!
 39ÿ!ÿ!ÿS"#$             33ÿ_(#)                               ÿ16#!6#6                                                                        ÿÿÿ110ÿ29                            ÿ]+!"!#
 3ÿ!ÿT$(!ÿS"+!,            ÿ]&&$"!#  9ÿ6#6"                                                                                                                               ÿ]$&#!"!76ÿT6$(6
 9ÿ]ÿY!6ÿ56"ÿT'6!, 33ÿ]&68ÿ-U"+!6ÿ ÿU6"!ÿT6#"!,                                  MN                                                                                       ÿ]!5676-ÿÿ]''6"ÿ%
                                        ÿZ&',&6#!                    ¡                  3ÿX"!(""!#ÿ]''"!#                                                                                ÿ])6#,ÿU6#
                               33ÿ]&68ÿ-U"+!6ÿ 39ÿ^"#$"&(ÿÿY!6  3ÿY!6ÿ\&&)"!#                                                                                              9ÿ0#!!(!#"!,ÿ%
                                        ÿY!6                     9ÿ07ÿ5)!               ÿÿÿÿÿÿÿ]!#                                                                                             ÿÿ1!"!6ÿ1!"!(!6
                               33ÿZ$("!#                      ÿT#ÿ0#$!#
                                                                   9ÿ07ÿU6!"#66ÿ
                                                                         ÿ0#$!#ÿ%ÿ
                                                                         ÿ0#%#6&6#!
HÿÿNÿ4@kewfÿejÿx?yÿbjÿ>jfÿzn{ÿ>jk|G
 TY    )6#6"$#) 56
                           1!"& 76$(ÿ%!&  ÿ ]'
                              !6ÿ0                                  56&"
                                                                       '6#"$!66$ÿ0
                                                                                   ÿ%(&!  356  56
                                                                                                     #'6!#"!66$$ÿ ÿ                  6$ÿ!%&! ÿ S
                                                                                                                                "#!%66ÿU                ^(!)!"$!!#ÿ! 
                                                                                                                                                                                    ÿÿÿÿÿS
                                                                                                                                                                                       ÿ  ^(
                                                                                                                                                                                           !)!"$!!#ÿÿ!ÿÿÿÿÿÿÿÿ
                                                                                                                                                                                            
                                                                                                                             ]#
                                                                                                                             4ilfwbq|G                        "#%6                ÿÿÿU6!ÿR6
                                   0   !6 ÿ
                                           ! 6ÿ
                                               18
                                    æòÿÉÍ¼ÿÔÌáììæ   1  8ÿ 07 
                                                              ÿ 1! "!
                                                                     (!6ÿ
                                                                        ( #  $ 6  ÿ
                                                                                   -   ÿ
                                                                                           ,(ÿ
                                                                                              "6
                                                                                                ÿ%
                                                                                                  
                                                                                                   #)ÿ¢£¤ÿ¦¤§ÿ̈©§ªÿ«¬­©®¯©¨§©¤¦°±ÿ®§°§¬§ª®ÿ¬¦±ª®®ÿ̄©²ª­®©§³G[
HÿÿMvÿOÿMN ÿ
                                    ÎÞ6Ó%×ÿ$Ú6ÛÿÜ'óÿ!Óðô
                                                            #ÿ%ÒÜ
                                                                 ÿÙ"ðÓ
                                                                     (6[ØâÿÚÜØâÞ×Úâÿ×ØÑÿÚÜððÐÔÔÐÜØÿ×ßÞÓÓðÓØâÌ
Hÿÿ´vPÿN  0_Z0µÿ                               \Rÿ_\1ÿ\1ÿ]ÿMÿMN PMNPÿ¶
                                                                                                        áòçËîéòÌåå
                                                                                                                                                        0_Z0µÿ·Z1ÿ#,ÿ%ÿ$6&"#$6$ÿ#ÿ&'"#![
ÿÿÿÿÿÿÿÿÿLMN                        1XUZ5ÿ51SZÿ.ÿR858078T8                                                                                     uvÿPMNP  ·6 X
HÿÿMPÿMIK 45ffÿbji~cow~bnjiG¸
ÿÿÿÿÿÿÿÿÿÿOÿMN                           01UZ                                                                                                                                                                                                 UY0µZÿX1^Z5
U]Z                                         1\X]15ZÿYRÿ]Y5XZ·ÿYRÿ5Z0Y5U
ááõáòõæåáç                                  õÔõÿÃÐÚÛÜÒ×ÔÿÝÌÿºÜÔÓØÖÓÞß
OÿOOÿvÿN
  5Z0Z\Tÿ¹         ]^Y1X $400.00                                                                                                 ]TTS·\Xÿ\RT                                                                      01UZ TJM                                                   ^]8ÿ01UZ CFH
     ANYNDC-4947519                                                                                                                                                                    1:19-cv-1424
